Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  139505 (140)                                                                                                        Justices




  TARA KATHERINE HAMED,
           Plaintiff-Appellee,
                                                                    SC: 139505
  v                                                                 COA: 278017
                                                                    Wayne CC: 03-327525-NZ
  WAYNE COUNTY and WAYNE COUNTY
  SHERIFF’S DEPARTMENT,
             Defendants-Appellants,
  and

  SERGEANT KENNETH DAWWISH,
  CORPORAL NETTI JACKSON, SHERIFF
  WARREN C. EVANS, and DEPUTY
  REGINALD JOHNSON,
             Defendants.
  ____________________________________


         On order of the Chief Justice, the motion by the Women Lawyers of Michigan for
  leave to file a brief amicus curiae is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
                                                                               Clerk